       Case 2:20-cv-00660-MJH-MPK Document 5 Filed 05/29/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                      PITTSBURGH

ANDREY YOUNG,                                    )
                                                 )
                                                 )                   2:20-CV-00660-MJH
                Plaintiff,                       )
                                                 )
        vs.                                      )
                                                 )
JOHN R. WALTON, WARDEN;                          )
                                                 )
WESTMORELAND COUNTY DA'S
OFFICE, WESTMORELAND COUNTY
PRISON,

                Defendants,



                                      OPINION AND ORDER

         Petitioner, Andrey Young, filed a Petition for a Writ of Habeas Corpus under 28 U.S.C.

§ 2241, seeking to challenge his pre-trial custody in the Westmoreland County Jail where he is

being held as a pre-trial detainee.

       The case was referred to Magistrate Judge Maureen Kelly in accordance with the

Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Local Civil Rules 72.C and D.

       Magistrate Judge Kelly’s Report and Recommendation, ECF No. 4, filed on May 8, 2020,

recommended that the Petition be dismissed pre-service pursuant to habeas Rule 4. Petitioner

was informed that he could file Objections to the Report by May 26, 2020. No Objections have

been filed.

       After careful review of the Report and Recommendation and the record in these

proceedings, the following order is entered:

       IT IS HEREBY ORDERED this _____ day of May 2020, after de novo review of the

record and the Report and Recommendation, the Petition for Writ of Habeas Corpus is dismissed
       Case 2:20-cv-00660-MJH-MPK Document 5 Filed 05/29/20 Page 2 of 2




pre-service. And to the extent one is required, a certificate of appealability is denied. The

Report and Recommendation is adopted as the opinion of the Court.

                                              BY THE COURT:



                                              MARILYN J. Horan
                                              United States District Judge




cc:    The Honorable Maureen P. Kelly
       United States Magistrate Judge


       ANDREY YOUNG
       3424-2019
       Westmoreland County Prison
       3000 South Grande Blvd.
       Greensburg, PA 15601-9176
